DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 21, 2022 is acknowledged. Claims 1-3, 6-10 and 21-32 are pending. Applicant amended claims 1, 3, 6 and 10, and added new claims 21-32. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 4, while new claim 27 is previously pending claim 5 rewritten as an independent claim.  
Allowable Subject Matter
Claims 1-3, 6-10 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 27, Meitl et al. (US 2014/0264937 A1) disclose an apparatus comprising (see Fig. 7): 
a silicon device layer 100 comprising a plurality of high density vias extending through the silicon device layer, and
a plurality of sacrificial plugs 710 that respectively fill the vias, wherein the plugs 710 comprise a sacrificial material (see [0033]) and the plugs are not integrally connected to each other, and wherein the plugs block fluid communication through the vias. 
However, Meitl et al. do not disclose or suggest a microfluidic element in the form of a nanoscale condenser array or a deterministic lateral displacement array, as recited in claims 1 and 27. Moreover, based on the intended use of the Meitl et al. apparatus (see [0002]), there is no motivation to modify the apparatus to arrive at the claimed inventions. 
With respect to independent claim 6, a silicon-based microfluidic device comprising a condenser array is well-known in the art. For example, Toner et al. (US 2009/0014360 A1) disclose a microfluidic chip fabricated from a silicon substrate (see [0188]) wherein the chip houses a condenser array therein (see [0187]). However, Toner et al. do not disclose or suggest a plurality of micro-vias extending through the silicon substrate, wherein the vias are filled by a sacrificial material, as recited in claim 6. Moreover, based on the design of the Toner et al. chip, there is no motivation to modify the chip to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796